DISSENTING OPINION. Humphreys, J. In the opinion of Mr. Justice Wood and myself, act No. 681, enacted by the General Assembly of 1923, operated as a repeal, by substitution, of § 5 of act 118, passed at an earlier date at the same session. Act 681 amends § 5 of act 118 so as to read as follows: “Special Rates” (d). On manganese ore. The provisions of this act shall not apply to the producer of manganese ore, but every shipper of manganese ore shall pay a privilege tax of ten cents per ton, based on the weight at the point of shipment, irrespective of the market value of the said ore. Said tax to be paid as provided in said act.” It will be observed.that the special rates placed upon bauxite, eoál and lumber by § 5, act 118, were omitted from act 681. This court is committed to the well-settled rule of construction that “when a statute amends a former statute, ‘so as to read as follows,’ it operates as a repeal, by implication, of provisions omitted in the amended law.” Mondschein v. State, 55 Ark. 389; Rennau v. State, 72 Ark. 445; Henderson v. Dearing, 89 Ark. 600; Edland v. State, 91 Ark. 243. The rule thus announced is so firmly established in this State that only one exception thereto has ever been allowed, viz., when a literal interpretation of the amendatory statute would have the effect of abrogating the whole law upon the subject. State of Arkansas, on the relation of the Attorney General, v. Trulock, 109 Ark. 556; Wallace v. McCartney, 159 Ark. 617. In each of the cases last cited, if the amendatory acts had been literally construed, the effect would have been to practically destroy the entire law upon the subject sought to be covered by legislation. The court reasoned in these cases that the Legislature certainly did not intend to destroy the law it was attempting to enact, and therefore read the original and amendatory acts in each.case together, to ascertain the intent of the Legislature from all the language used in both acts. In the instant ease it is unnecessary to read the statutes together to ascertain the intent of the Legislature in each act. Section 5 of the original act may be treated as repealed by act No. 681, according to the formula used, and a privilege tax will remain, of two and one-half per cent, of the gross cash market value of every natural resource, including bauxite, coal' and lumber, except, of course, manganese, which is specially taxed under the last act. See § 4, act No. 118. In other words, if act No. 681 be treated as a substitute for § 5 of act No. 118, as it should be under the general rule of construction, if possible, no natural resources severed from the soil will escape the privilege tax. The entire subject . attempted to be legislated upon would still be covered by statute, so the whole law would not be abrogated by a literal construction of the amendatory act. The instant case therefore comes clearly within the general rule, and not within the exception announced in the Trulock and McCartney cases, supra. In arriving at the intent of the Legislature the letter (d) should not be permitted to override the plain, unambiguous language of the amendatory act. On the other hand, the well-established meaning of the formula, “amended so as to read as follows,” should override the uncertain and indefinite meaning of the letter (d). This can be accomplished by treating the latter (d), which is meaningless as used in the act, as surplusage. Moreover, if the two acts be treated in pari materia, it becomes a mere matter of speculation whether the Legislature intended to add manganese to the commodities upon which the special privilege tax is imposed, or whether it intended to substitute manganese for the other commodities embraced in said § 5. It may have been, and -probably was, the intent of the Legislature to substitute the special tax' on manganese for the special tax on the other three commodities. It is apparent that said § 5, as it stood before the amendatory act 681 was passed, contained inequalities and discriminations between the three commodities of bauxite, coal, and lumber. One cent on coal was so nominal that it amounted to no tax at all. Seven and one-half cents on lumber was almost as nominal as that of coal, whereas the tax of twenty-five cents on bauxite was largely out of proportion to the taxes on the other two commodities. In speculating on the intent, one might just as well say that the Legislature intended to wipe -out these inequalities between three of the most important natural resources, as to say that it intended to add another commodity to the three for special taxation. By indulging the former speculation as to intent, the tax for severing the three most important natural resources would be equalized The fact that we are led into a field of speculation, by treating the statutes m pari materia in search for the intent, should prevent the invocation of that rule of construction. In the instant case we deem it unnecessary to ingraft another exception upon the well-established rule of construction, in order to arrive at the true intent of the Legislature. Too many exceptions tend to destroy the wholesome effect of a general rule. For the reasons given, we dissent from the majority opinion.